Martin, P. J.,
The Finance Company of Pennsylvania made return to the Auditor General of a sum of $1166 deposited with that company as trustee by the Jacksonville, Louisville & St. Louis Railroad Company for the purpose of paying coupons upon bonds secured by a mortgage given by the railroad company. The coupons for which this money was deposited have never been presented for payment.
A petition was presented, praying for an order directing the’ payment of the money to the Commonwealth under the provisions of the Act of May 16, 1919, P. L. 177, as escheatable under the paragraph of section 7 of the Act of June 7, 1915, P. L. 878, as amended by the Act of July 6, 1917, P. L. 725, providing that: “After the beneficial owner of any money . . . held by any . . . corporation in a fiduciary capacity, under a dry trust, or ... an active trust which shall have terminated, . . . shall be and remain unknown, or the whereabouts thereof shall have been unknown for the period of seven succes*612sive years, such . . . money shall be deemed to have escheated to the Commonwealth.”
Section 7 of the Act of June 7, 1916, P. L. 878, has been amended by section 5 of the Act of April 21, 1921, P. L. 223, which provides that after the owner or beneficial owner or person entitled to money has remained unknown, or their whereabouts shall have been unknown for seven years, the money shall be escheatable to the Commonwealth; and moneys held by a corporation as trustee, where the active duties have terminated except payments to the beneficiaries, are made escheatable.
And now, to wit, Dec. 29,1922, it is ordered, adjudged and decreed that the sum of $1166 held by The Finance Company of Pennsylvania for the purpose of paying the holders of coupons accompanying bonds of the Jacksonville, Louisville & St. Louis Railroad Company, which coupons have fallen due and have not been presented for payment for a period exceeding seven years, and the whereabouts of the holders thereof are unknown, be forthwith paid into the State'Treasury to the credit of the Commonwealth, under and subject to the provisions of the Act approved May 16, 1919, P. L. 177, and the supplement thereto, approved April 21, 1921, P. L. 211.